PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that on or about June 6, 1976, the flooring of a wooden bridge on local Service Route 16/6 in Wood County, West Virginia collapsed, and the claimant’s vehicle was damaged while crossing the bridge. It was stipulated that a fair and equitable estimate of the damages sustained to the claimant’s vehicle was $80.70. The Court believing that liability exists on the part of the respondent and that the damages are reasonable, an award of $80.70 is directed in favor of the claimant.
Award of $80.70.